Title: To Thomas Jefferson from Basil Lucas, 14 October 1806
From: Lucas, Basil
To: Jefferson, Thomas


                        
                            
                            
                            Prison—14. October 1806—
                        
                        The Petition of Basil Lucas most respectfully represents,
                        That at the last December term of the circuit court, held for the county of Washington in the district of
                            Columbia, your Petitioner was tried for, & found guilty of an assault and battery, & was therefor, fined
                                “one dollar” and made liable for the charges of prosecution, in all, amounting to 36 dollars,
                            40 cents, exclusive of jail fees—
                        That being unable to pay the said fine and fees, your petitioner was on the sixth instant committed to the
                            jail of the county aforesaid, by the marshal, where he must remain untill your Excellency is pleased to remit them—
                        That your petitioner’s inability to pay said fine & fees, is increased, in proportion to the
                            continuance of his confinement—
                        And that therefore, your petitioner humbly prays that your Excellency will remit & cancel all the
                            aforesaid fine fees, & every cost, thereunto appurtaining, & accruing for which your petitioner is held in
                            durance, that he may be restored to liberty, & for which act of grace, your petitioner most solemnly promises that
                            his future conduct shall be marked with strict obedience to the laws of his country, and as best becomes a quiet &
                            orderly citizen—
                        And as in duty bound, he will ever pray your petitioner—
                        
                            Basil Lucas
                            
                        
                        
                            We the undersigned Judges of the Circuit Court for the District of Columbia respectfully recommend the
                                Petitioner to the mercy of the President of the United States, believing that he is unable to pay his Fine and Fees
                                and that he has suffered sufficient punishment from imprisonment.
                        
                        
                            W. Cranch.
                            Decr. 8th. 1806.
                            N; Fitzhugh
                            
                        
                        
                            [Order in TJ’s hand:]
                     Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                             Dec. 10. 06.
                        
                    